Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1-14 and 16-21 are currently pending. 
Claims 1, 10-13, and 16-20 are amended; claim 15 is canceled; claim 21 is added. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite accessing information from a database wherein the information (error code) is obtained by processing an image obtained to identify an artifact and using the artifact to identify a problem, predicting a solution for servicing the image based on information; generating a customized care package; transmitting the customized care package to a technician; obtaining a response to a prompt; and updating information.  
The above mentioned limitations, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components (the apparatus claim recites a processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer language, these steps encompass a user manually performing them. If a claim limitation, under its broadest 
This s judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Moreover, the newly added claim limitations that the error code is processed by processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof, this amounts to well-understood, routine, and conventional activity because these limitations can be read as processing a QR code by the imaging device and using it to identify an issue, which has been known in the art. Particularly, in compliance with Berkheimer, the Rubin reference is used to show that since 2012, it was common to use QR codes to take paper manuals and turn them into digital documents. Rubin particular discusses paper manuals for products, which is exactly the same field as the present invention which uses the problem to generate a customized care package based on the solution. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 
The dependent claims do not resolve the 35 U.S.C. 101 eligibility issue. Claims 2-9 and 12-19 deal with the predictive model, updating the database, or determining a specialized tool related to the predicted solution, and claim 10 relates to facilitating a repair. All of these are mental steps as described above.  Claim 21 merely recites what the error code indicates. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, in the last limitation, it is unclear what “the relevant information” is. There is lack of antecedent basis for “relevant” information, and relevant is a term of degree.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-8, 10-14, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince,” in view of Jamie Rubin, “Going Paperless: digitize instruction manuals and use QR codes to find them in context,” April 24, 2012,” hereinafter “Rubin.” 
Regarding claims 1, 11, and 20, Leprince discloses a non-transitory computer readable storage medium, apparatus, and method comprising: 
accessing information from a database based on at least one of an error code of a device or an identified issue of the device (Leprince, according to the Abstract, is directed to a method and system for performing a smart repair of a target device by establishing a connection to a smart repair processing system. System components on the target device may then be analyzed, followed by an analysis of system software and user data. P4 discloses that the device could be a computer, which according to at least P82 has a camera, thereby making it an imaging device. Then, looking at P65 and P60-61, there are third party vendor systems that provide product information and diagnostics, and based on this, the repair processing system performs diagnostics on the target device. See P57-58 for details on repair kiosk. P72 discloses the results of such testing); 
predicting a solution for servicing the device based on the at least one of the error code or the identified issue and information related to previous solutions corresponding to the at least one of the error code or the identified issue (P74 discloses The desired application program(s) may further indicate a previously installed application program that is to be remediated by the smart repair system. Repair data and/or installation data for the desired application program may be 910). Identifying the repair data and/or installation data may include identifying a source for obtaining the data. Target device license(s) for the desired application program(s) may be validated (operation 912). P80 discloses that this is for hardware components); 
generating a customized care package based on the solution, the customized care package including at least one of replacement parts or specialized tools needed for servicing the device (P80 discloses Target device components and/or related component drivers may be remediated and/or installed (operation 1202). When a target device component to be installed (or replaced) is a hardware component, the user may be instructed to performed the hardware installation (or replacement) on the target device);  
transmitting the customized care package to a technician device using a wireless communication to configure the technician device to facilitate servicing of the device according to the solution (P56 discloses in  particular embodiments, smart repair kiosk 204 may be implemented on a dedicated walk-up kiosk device that is accessible at a retail location to a user of target device 102. For example, several instances of smart repair kiosk 204 on respective dedicated hardware units may be installed within a consumer electronics store, providing service to users who bring their respective target device 102 for on-site smart repair. In another embodiment, smart repair kiosk 204 may be operated by users working at a facility for handling volume repairs, such as a repair center, a manufacturing facility, or a repair desk within a retail location. Smart repair kiosk 204 may access smart repair server 202, executing on a dedicated server, for back-end operations. For example, one instance of smart repair server 202 may be implemented at a retail location serving multiple instances of smart repair kiosk 204. 
in response to a completion of the servicing of the imaging device, obtaining feedback from the device corresponding to the care package (P68 discloses various feedbacks upon completion of the repair service); 
updating at least one of the accessed information, the predicted solution, relevant information, or a digital twin of the imaging device to update subsequent customized care package generation based on the feedback (P93, as well as other paragraphs within the reference teach that the operations of the smart repair method may be repeated as desired. As discussed above, and in P68 and P53, a complete copy of the target device can be replicated on a second target device. This means that what happens in the entire process is a copy is made, a care package is generated, repairs are made, and then everything can be repeated if desired – i.e. the digital twin and relevant information will be updated, and the care package / entire smart repair system repeated (i.e. generating a subsequent care package)).  
However, Leprince does not disclose: 
wherein the error code of the imaging device is obtained by: 
processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof. 
However, these newly added claim limitations that the error code is processed by processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof, this amounts to well-understood, routine, and conventional activity because 
Therefore, it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify Leprince to include the claim limitations above to expedite the use of the system. Stated differently, Leprince is directed towards performing smart repairs of a target device. The connection between the smart repair system and the computing device, according to at least P86, is done by sending the target device code to establish a connection. It would therefore be obvious to include in that code a QR code that can be read by the device to populate an instruction manual to help repair the device. This would be efficient and save time. 
Regarding claims 2 and 12, Leprince discloses the medium and apparatus of claims 1 and 11. Leprince further teaches wherein the instructions cause the machine to predict the solution for servicing the imaging device by testing a model of the imaging device based on the at least one of the accessed information, the error code, or the identified issue (As above, the repair system is based on an issue of the device. Note that the model of the computer according to P20 and P21 is based on the included operating system). 
Regarding claims 3 and 13, Leprince disclose claims 3 and 13 further including adding the model of the imaging device to the care package (P31 includes testing the primary OS and 
Regarding claims 4 and 14, Leprince discloses wherein the information corresponds to at least one of contextual information, problem solution data, or system health information of the imaging device (As discussed above, the repair information is based on the hardware and software parts of the computer, which reads on all of the above claimed categories of information). 
Regarding claims 7 and 17, Leprince discloses wherein the instructions cause the machine to determine if a specialized tool corresponds to the predicted solution (The kiosk itself is a specialized tool and it corresponds to all predicted solutions). 
Regarding claims 8 and 18, Leprince discloses wherein the specialized tool corresponds to the predicted solution, add an identifier of the specialized tool to the care package (This is a conditional limitation because claim 7 does not require a specialized tool to actually be determined). 
Regarding claim 10, Leprince discloses wherein the technician device can at least one of service the imaging device directly, service the imaging device remotely, or facilitate the technician repair (As above in claim 1, the technician device facilitates the repair). 
Regarding claim 21, the specific data coded within the error code amounts to nonfunctional descriptive material because it does not change the structure of the apparatus or the particulars of the error code. See MPEP 2111.04 and 2111.05 for further information. 
Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince.”
Regarding claims 5-6 and 16, the claims recite that the database and care package are updated based on feedback from the technician. The rejection to claim 1 already discussed updating both based on feedback from the repair system itself. The only difference is where the feedback is coming from. Because P56 discloses that the kiosk might be located in a facility for handling volume repairs, such as a repair center, and P55 disclose that the smart repair kiosk has a user interface for performing smart repair operations, it would have been obvious to a person having ordinary skill in the art that the technician could be the one inputting such information. 
Stated differently, all of the functional steps of claims 5-6 and 15-16, as well as the fact that a technician could perform the repair and user input makes it obvious that the repeating and updating steps discussed in the rejection for claim 1 could be done by a technician. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince,” in view of Official Notice. 
Regarding claims 9 and 19, the Examiner asserts that it is old and well-known to include directions to a place a user needs to get to. Specifically, as discussed in the rejections to claims 5-6 and 15-16, the imaging device is being dropped off at a repair center for a technician to repair the device. It would be beneficial to the owner of the device to know how to get the device when it is done being repaired. Therefore, simply sending the user directions to the repair facility would greatly reduce any errors in driving to the wrong place and is well-known in the art. 
Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Specifically, Applicant’s arguments relate solely to the newly added claim limitations. However, the newly added claim limitations that the error code is processed by processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof, this amounts to well-Berkheimer, the Rubin reference is used to show that since 2012, it was common to use QR codes to take paper manuals and turn them into digital documents. Rubin particular discusses paper manuals for products, which is exactly the same field as the present invention which uses the problem to generate a customized care package based on the solution. 
35 U.S.C. 112 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive because amending the claim to include that the relevant information comes from the manual corresponding to the solution, still lacks antecedent basis for “the” relevant information, and does not explain what “relevant” means. 
Prior Art Rejections:
Applicant’s arguments related to the independent claims are moot because they are directed to newly added claim limitations and necessitated the use of a new reference (Rubin) above. 
Regarding Applicant’s argument that the Examiner used Official Notice for claims 5, 6, 9, 15, 16, and 19 – the Examiner is not clear why Applicant believes Official Notice was used for all of these claims. For claims 5-6, this was a single reference 103 rejection. The the claims recite that the database and care package are updated based on feedback from the technician. The rejection to claim 1 already discussed updating both based on feedback from the repair system itself. The only difference is where the feedback is coming from. Because P56 discloses that the kiosk might be located in a facility for handling volume repairs, such as a repair center, and P55 
Stated differently, all of the functional steps of claims 5-6 and 15-16, as well as the fact that a technician could perform the repair and user input makes it obvious that the repeating and updating steps discussed in the rejection for claim 1 could be done by a technician. 
Regarding claims 9 and 19, the Examiner notes that to MPEP 2144.03 requires that to traverse Official Notice: 
C.If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
In attempting to traverse Official Notice, Applicant merely states that the facts are not capable of instant and unquestionable demonstration as to defy dispute. However, nowhere in the response does it state why the noted fact is not considered to be common knowledge. 
As such, the Official Notice rejection is maintained. However, the Examiner is including the Madrigal reference which deals with creating and using Google Maps. Given how common Google Maps and general GPA technology is, this proves, unquestionably, that it is old and well-known to cause a machine to include at least one of directions to a location or a map identifying a location. 
Relevant Prior Art not Relied on
Madrigal, How Google Builds Its Maps, September 6, 2012.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687